I
                        Supreme Court of the United States
                                   Office of the Clerk
                             Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court

                                        March 16, 2015               (202)479-3011


    Clerk
    Court of Criminal Appeals of Texas
    P.O. Box 12308
    Capitol Station
    Austin, TX 78711



            Re:   Robert Lynn Pruett
                  v. Texas
                  No. 14-8837
                  (Your No. WR-62, 09902)


    Dear Clerk:


         The petition for a writ of certiorari in the above entitled case was filed on
    March 10, 2015 and placed on the docket March 16, 2015 as No. 14-8837.




                                            Sincerely,

                                            Scott S. Harris, Clerk

                                            by,s?^U 6
                                            Redmond K. Barnes
                                            Case Analyst




                                                               COURT OF CRIfpAL APPEALS
                                                                            23 2015